Citation Nr: 0902189	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
September 1945.  He died in May 2002.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The issue of entitlement to service connection for the cause 
of death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2002. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran was neither rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.

4.  The appellant's DIC claim was received by VA on June 25, 
2002.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 
have not been met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Of note, 38 C.F.R. § 3.159 has been 
revised in part recently.  These revisions are effective as 
of May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In this case, notice 
under the Veterans Claims Assistance Act of 2000 was provided 
in a July 2002 letter, which was provided prior to the August 
2002 adjudication of the claim.

In this case, further VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

With regard to the issue of entitlement to DIC under 
38 U.S.C.A. § 1318, the basis of the denial of this claim is 
that, because the veteran did not have a 100 percent rating 
for the required 10 years prior to his death, the claim lacks 
legal merit.  The notice and duty to assist provisions have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment (medical) records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
service treatment records, private medical records, and a VA 
medical opinion are associated with the claims file.  The 
appellant and her representative have not made the RO or the 
Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide her claim for DIC under 
the provisions of 38 U.S.C.A. § 1318.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Analysis of DIC 38 U.S.C.A. § 1318 Claim

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A.  
§ 1318.  After a review of all the evidence of record, the 
Board finds that in this case the undisputed facts 
demonstrate that the legal criteria for entitlement to DIC 
under 38 U.S.C.A. § 1318 were not met.  

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2008).

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  The veteran was never in 
actual receipt of a 100 percent disability rating for a 
service-connected disability(ies) for the statutory period of 
time prior to his death, that is, the veteran had neither a 
service-connected disability rated as 100 percent disabling 
nor any combination of service-connected disabilities rated 
as 100 percent disabling for at least 10 years prior to his 
death.  The evidence of record at the time of the veteran's 
death shows that he was rated 30 percent disabling for wound 
of the left thigh, and 0 percent disabling for malaria.  
During the veteran's lifetime, he had combined disability 
ratings for all service-connected disabilities of 0 percent 
from 1946, 10 percent from 1980, and 30 percent from November 
2000.  

For these reasons, the veteran is not a "deceased veteran" 
for purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22.  In essence, the facts of this case are not in dispute 
and the law is dispositive as to this issue.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for DIC pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (CAVC) held that, 
in a claim for benefits for the cause of the veteran's death, 
VA's duty to notify under 38 U.S.C.A § 5103(a) must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.

The appellant has not received adequate VCAA notice in 
accordance with the notice requirements outlined in the Hupp 
CAVC decision.  For this reason, the issue of service 
connection for the cause of the veteran's death (38 U.S.C.A. 
§ 1310) will be remanded for a corrective VCAA notice.

Accordingly, the issue of service connection for the cause of 
the veteran's death is REMANDED for the following action:

1.  In accordance with the VCAA notice 
requirements for service connection for 
cause of death claims indicated in the 
Hupp decision, the RO/AMC will advise the 
appellant of: (1) a statement of the 
conditions, if any, for which a veteran 
was service connected at the time of his 
death; 
(2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2.  After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim for service 
connection for cause of death.  If any 
benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


